This opinion is subject to administrative correction before final disposition.




                               Before
                   TANG, LAWRENCE, and GERRITY,
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Clayton J. PARSONS
                   Sergeant (E-5), U.S. Marine Corps
                               Appellant

                             No. 201900145

                         Decided: 31 October 2019.

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Sentence adjudged 21 February 2019 by a special court-martial con-
 vened at Marine Corps Base Camp Pendleton, California, consisting of
 a military judge sitting alone. Military Judge: Lieutenant Colonel
 Jeffrey V. Munoz, USMC. Sentence approved by the convening author-
 ity: reduction to E-1, confinement for 65 days, forfeiture of $1,120.00
 per month for 6 months, and a bad-conduct discharge.

 For Appellant: Lieutenant Commander Derek C. Hampton, JAGC,
 USN.

 For Appellee: Brian K. Keller, Esq.

                        _________________________

       This opinion does not serve as binding precedent, but
            may be cited as persuasive authority under
             NMCCA Rule of Appellate Procedure 30.2.

                        _________________________
                      United States v. Parsons, No. 201900145


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866. However,
we note that the Entry of Judgment does not accurately reflect the findings.
    The Entry of Judgment reflects that Charge I, Specifications 1 and 2 were
withdrawn. Pursuant to the pretrial agreement, the parties agreed the con-
vening authority would withdraw the specifications to which Appellant
pleaded not guilty, and that specifications would be dismissed without preju-
dice upon announcement of sentence, with such dismissal to ripen into dis-
missal with prejudice upon completion of appellate review in which the find-
ings and sentence have been upheld. 1 However, the Entry of Judgment mere-
ly reflects that the specifications were withdrawn.
    Although we find no prejudice from this error, Appellant is entitled to
have court-martial records that correctly reflect the content of his proceeding.
United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).
Accordingly, the record is returned to the Judge Advocate General for correc-
tion of the Entry of Judgment to properly reflect that Charge I, Specifications
1 and 2 were withdrawn and dismissed with such dismissal to ripen into
dismissal with prejudice upon completion of appellate review in which the
findings and sentence have been upheld.
   The findings and sentence are AFFIRMED.


                                    FOR THE COURT:




                                    RODGER A. DREW, JR.
                                    Clerk of Court




   1   Appellate Exhibit II at 4.




                                        2